DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-24 are pending.
	Claims 19-24 are withdrawn.
	In view of the amendment, filed on 05/18/2021, the following rejections are withdrawn from the office action, mailed on 02/19/2021.
	35 U.S.C. 112(b)
Rejection of claim 1 due to the lack of antecedent basis for “the relation of the depth…”
Rejection of claim 1 due to citing the phrase of “i.e. …”
Rejection of claim 1 due to the lack of antecedent basis for “the relation of pitch...”
Rejection of claim 6 due to citing “preferably…”
Rejection of claim 13 due to citing “the limitation of “L:D…”
Rejection of claim 16 due to the lack of antecedent basis for “the projected area of the feed opening”.
Rejection of claim 17 due to the lack of antecedent basis for “the feed opening”, “the extruder outlet end of the extruder”, “the extruder outlet end of the extruder”, “the drive system side of the extruder”, and “the first support part to the second support part”.
Rejection of claim 18 due to the lack of antecedent basis for “the bearing…”

The following rejections are maintained for reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 02/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation of “a drive system adapted to rotate the rotor member in the barrel” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jack (US 6,080,346) in view of Kouno et al. (US 2013/0251927)
Jack (US ‘346) disclose extrusion apparatus comprising a die and a barrel screw feeder for delivering an organic polymer composition through the die wherein the product is passed via a twin-screw metered feeder into a barrel-and-screw extruder of which the screw is as illustrated in FIG. 1. A single-start 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Helically extending rows)]
    PNG
    media_image1.png
    92
    732
    media_image1.png
    Greyscale

[AltContent: textbox (Diameter of the rotor member)]
[AltContent: textbox (Feeding zone)]
[AltContent: arrow][AltContent: textbox (A barrel)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A cylindrical rotor member)]
    PNG
    media_image2.png
    259
    482
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Depth (TD))]
    PNG
    media_image3.png
    632
    369
    media_image3.png
    Greyscale


Jack (US ‘346) discloses the screw preferably projects (by e.g. ¼ to 1 pitch) beyond the end of the barrel to push the material out. (See column 4, lines 44-46) Jack (US ‘346) disclose a single-start screw, 24 pitches long (each pitch repeat distance P=32 mm and outside diameter=32 mm), has threads of fixed land L=6 mm but variable thread depth TD and root diameter RD and the pitches from 1 at the inlet to 24 at the outlet. (See column 6, lines 59-65)
Further, Jack (US ‘346) teaches a single-start screw root diameter (RD) can be in a range of 17mm, 19mm, 23mm, 24 mm. (see figure 1b)
Based on the above disclosure of the prior art, it can be concluded that a relation of the pitch (P) of the screw to a diameter (D) of the rotor member (means P/D) is in a range of between 1/32 to 24/32 or P/D is in a range of between 0.03125 to 0.75. Therefore, as to claim 1, Jack (US ‘346) discloses a relation of the pitch of the rotor member to the diameter can be less than ¼ = 0.25.
Further, Jack (US ‘346) discloses a variable thread depth (TD) for the screw thread is in a range of 4.00 mm, 4.50 mm, 7.50 mm, 6.50 mm. (see figure 1b)
Based on the above disclosure of the prior art, it can be concluded that a relation of the depth (d) to the diameter (D) of the rotor member (means d/D) is in a range of between 4/32 to 6.5/32 or d/D is in a range of between 0.125 to 0.203. It would have been obvious for one of ordinary skill in the art to adjust the disclosed depth (d) by Jack (US ‘346) in order for the relation of the depth to the diameter of the rotor member (d/D) to be not more than 1:20, as claimed in claim 1, in order to improve the workability of the apparatus so to decrease the mechanical work supplied by the screw to the material inside the barrel and to effectively decrease a temperature applied by the rotation of the screw.
Therefore, as to claim 1, Jack (US ‘346) teaches a single-screw extruder, comprising a cylindrical rotor member having a diameter and a length (L) and comprising a feeding zone, the rotor member arranged in a barrel, the cylindrical surface of the rotor member carrying projections arranged in helically extending rows, the helically extending rows of the rotor member having a pitch and depth in the feeding zone of the rotor member, wherein a relation of the depth (TD) to the diameter of the rotor member (RD), (TD/RD) can be not more than 1:20, and that the relation of the pitch (P) of the rotor member to the diameter of the rotor member (D) (P/D) can be not more than ¼ .
However, Jack (US ‘346) is silent that the extruder further comprising a drive system for the rotation of the rotor member in the barrel, as claimed in claim 1.
In the analogous art, Kouno et al. (US‘927) discloses a single shaft extruder 100 is provided with a hopper 110 capable of feeding a raw mixture; a screw 150 moving as well as plasticizing and mixing the resin mixture fed to the hopper 110 to obtain a resin composition and extruding this obtained resin composition in a fixed quantity; a cylinder 140 having an inner circumferential face 142 with a cylindrical inner face shape, in the cylinder the screw 150 being inserted rotatably; and a screw drive 170 rotating the screw 150 at a predetermined shear rate; and a nozzle part 160 provided with a discharge port 162 discharging the resin composition extruded by the screw 150. (See paragraph [0066])
Therefore, as to claim 1, Kouno et al. (US‘927) disclose an extruder comprising a drive system (170) adapted to rotate the rotor member (152) in the barrel (140).
It would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to provide the extruder disclosed by Jack (US ‘346), with a motor for the rotation of the rotor member in the barrel in order to improve the workability of the apparats to efficiently control a rotation rate of the screw, as suggested by Kouno et al. (US‘927).
As to claim 2, Jack (US ‘346) discloses the projections of the rotor member realizes a screw thread comprising at least one screw flight and at least one screw channel between the at least one screw flight, the screw flight having the pitch and the screw channel having the depth.
As to claim 3, Jack (US ‘346) teaches the cavities arranged in the rotor member realize helically extending rows of plurality of separate cavities.
As to claim 4, Jack (US ‘346) discloses the projections arranged in the rotor member realize helically extending rows of plurality of discrete projections.
As to claim 5, Jack (US ‘346) teach the rotor member is hollow.
6, Jack (US ‘346) discloses the rotor member comprises a cylindrical channel, the diameter of which is at least 75%
As to claim 7, Jack (US ‘346) teaches TD/RD is in range of 1:300 to 1:20.
As to claim 8, Jack (US ‘346) discloses P/D is in range of 1/60 to 1/4.
As to claim 9, Jack (US ‘346) teaches CL . d < RD . 0.01, wherein CL=channel length measured in direction of length of the rotor member, d=channel depth measured in radial direction of the rotor member, and RD=cross-sectional area of the rotor member.
As to claim 10, Jack (US ‘346) discloses the barrel comprises barrel cavities and projections arranged in helically extending rows.
As to claim 11, Jack (US ‘346) teaches the barrel cavities and projections realize a screw thread comprising at least one barrel flight and at least one barrel channel between the at least one flight, the barrel flight having a barrel pitch and the barrel channel having a barrel depth.
As to claim 12, Jack (US ‘346) discloses the cavities arranged in the barrel realize helically extending rows of plurality of separate cavities.
As to claim 13, Jack (US ‘346) teaches the ratio of length of the rotor member to diameter of the cross-sectional diameter of the rotor member (L/D) is in range of 2:1 to 4:1.
As to claim 14, Jack (US ‘346) discloses the depth of the cavities and projections arranged on the surface of rotor is arranged to decrease after feed zone.
As to claim 15, Jack (US ‘346) teaches the barrel cavities and projections are not continuous, such that there are several cavities or grooves side by side.
As to claim 16, Jack (US ‘346) discloses the projected area of the feed opening is 15 cm.sup.2-150 cm.sup.2 per kilowatt of rotor motor power.
As to claim 17, Jack (US ‘346) teaches the barrel comprises a support structure being arranged outside of the barrel, the support structure comprising a first support part attached to the barrel between the feed opening and the extruder outlet end of the extruder, a second support part attached to 
As to claim 18, Jack (US ‘346) discloses there is an axial slot arranged between the feeding zone of the barrel and the bearing housing of the extruder for receiving material flowing from the feeding zone backwards.
Response to Arguments
Applicant's arguments, filed on 05/18/2021, have been fully considered but they are not persuasive.
In regard to rejection of claim 1 under 35 U.S.C. 112(b), the claim limitation of “a drive system adapted to rotate the rotor member in the barrel” appears to still invoke 35 U.S.C. 112(f) because the claim limitation has a non-structural generic placeholder of “a drive system”, a linking term of “adapted to”, and a functional limitation of “rotate the rotor member in the barrel” while the limitation lacks a sufficient written description to disclose a corresponding structure for performing the entire claimed function, as discussed in more detail, in above rejection.
Further, Applicant argues that “the claims, however, recite a ratio P:D that is not more than 1:4 (i.e., not more than 0.25). In Jack, the ratio of pitch to diameter P:D equals 1, which is more than 0.25.” moreover Applicant argues that “Jack’s screw has a depth TD (=d) that is 4.5 mm and a diameter RD (=D) that is 23 mm (as shown in the table of Jack’s Figure 1b) That is Jack teaches d:D (=TD/RD) is 0.2 (= 4.5 mm /23 mm).” and “the claims, however, recite a ratio d:D that is not more than 1:20 (i.e., not more than 0.05). In Jack, the ratio of depth to the diameter of the rotor member d:D equals 0.20, which is more than 0.05.” moreover, According to the Kuono’s table 1 following paragraph [0141], Kouno’s screw has a depth h2 that is 4.9 mm and a diameter D that is 25 mm. Thus, d:D (=h2/D) is 0.20 (=4.9 mm / 25 mm).
This is not found persuasive. As it has been defined in detail above, Jack (US ‘346) discloses the screw preferably projects (by e.g. ¼ to 1 pitch) beyond the end of the barrel to push the material out. (See column 4, lines 44-46) Jack (US ‘346) disclose a single-start screw, 24 pitches long (each pitch outside diameter=32 mm). Numbering the pitches from 1 at the inlet to 24 at the outlet. (See column 6, lines 59-65)
Further, Jack (US ‘346) teaches a single-start screw root diameter (RD) can be in a range of 17 mm, 19 mm, 23 mm, 24 mm. (see figure 1b)
Based on the above disclosure of the prior art, it can be concluded that a relation of the pitch (P) of the screw to a diameter (D) of the rotor member (means P/D) is in a range of between 1/32 to 24/32 or P/D is in a range of between 0.03125 to 0.75. Therefore, Jack (US ‘346) discloses a relation of the pitch of the rotor member to the diameter can be less than ¼ = 0.25, as claimed in claim 1.
Further, Jack (US ‘346) discloses a variable thread depth (TD) for the screw thread is in a range of 4.00 mm, 4.50 mm, 7.50 mm, 6.50 mm. (see figure 1b)
Based on the above disclosure of the prior art, it can be concluded that a relation of the depth (d) to the diameter (D) of the rotor member (means d/D) is in a range of between 4/32 to 6.5/32 or d/D is in a range of between 0.125 to 0.203. It would have been obvious for one of ordinary skill in the art to adjust the disclosed depth (d) by Jack (US ‘346) in order for the relation of the depth to the diameter of the rotor member (d/D) to be not more than 1:20 in order to improve the workability of the apparatus so to decrease the mechanical work supplied by the screw to the material inside the barrel and to effectively decrease a temperature applied by the rotation of the screw, as claimed in claim 1.
Further, Applicant argues that “the feed opening and he feeding zone are related in such a manner that the feeding zone means that part of the rotor member that is directly under the feed opening and one to five lap(s) of the flight following the feed opening.” (See the remarks: page 10, 3rd paragraph) further, Applicant argues that “neither of the cited prior art references provide any teaching or suggestion relating to increasing the feeding opening”. 
This is not found persuasive because it is noted that the features upon which applicant relies on (i.e., the position and the size of feed opening) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the above argued features related to the position and the size of the feed openings are the features in close relation with the cited ratios in the claims and appears to provide a potential for the claims to overcome the cited references if considered to be added to the claimed subject matter.
Finally, after a full review of the submitted remarks in view of rejections of the claims over the prior art and also the claimed subject matter, it has been concluded that there are differences, by the Applicant and the Office, in interpreting the claimed subject matter in light of the cited references. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	08/12/2021